Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
Claims 1-5, 8-12, and 14-21 are pending.

Claim Objections
Claim 1 is objected to because the colon following “lithium” in line 7 should be changed to a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The effect of electrolyte on the electrochemical properties of Na/α-NaMnO2 batteries” by Jo et al. Materials Research Bulletin 58 (2014) 74-77.
Regarding claim 1, Jo et al. teaches a sodium-ion battery comprising: 
an α-NaMnO2 cathode for the sodium-ion battery; 
a sodium metal anode for the sodium-ion battery, wherein the anode does not comprise lithium;
a separator; and 
an electrolyte comprising 1M NaBF4 TEGDME (tetraglyme) (abstract; P74-75 Experimental section);
wherein the battery has an average voltage of from 1.5 V to 6.0 V (Fig. 3; P76, left, second paragraph); and a coulombic efficiency after 5 charge/discharge cycles of at least 90% (Fig. 4; from P76, right, last paragraph to P77, left first paragraph). The prior art sodium-ion battery must be non-flammable as it meets all of the claim limitations.
Regarding claim 2, the average voltage is from 1.75 to 5.5 V (Fig. 3; P76, left, second paragraph).
Regarding claim 3, since the prior art sodium-ion battery meets all of the claim limitations of claim 1, the claimed cycle life must follow, absent evidence to the contrary.
Regarding claim 5, the NaBF4 is provided at 1 M in the glyme solvent (abstract; P74-75 Experimental section).
Regarding claim 21, the instant claim is proviso upon claim 1. In the case that claim 1 is met, the instant claim is met. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0072151 to Zhang et al.
            Regarding claim 1, Zhang et al. teaches a sodium-ion battery comprising: 
a cathode for the sodium-ion battery; 
an anode for the sodium-ion battery; 
a separator (abstract; [0010]; [0062]); and 
an electrolyte comprising a salt, e.g. NaBF4 ([0056]), and a glyme solvent, e.g. tetraglyme ([0055]), wherein
the anode comprises an active material, e.g. Na metal or TiO2 ([0065]), and does not comprise lithium.
Even if Zhang et al. does not expressly teach an example comprising the claimed glyme solvent, anode, and NaBF4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used these 
            Regarding claims 2-4, since the prior art teaches all of the claimed components in the sodium-ion battery, the prior art battery is expected to have all the claimed properties.
	Regarding claim 5, Zhang et al. teaches the electrolyte having a salt concentration ≥ 2.5 M ([0009]), which at least overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5].
	Regarding claims 8 and 9, Zhang et al. teaches that the electrolyte further includes ethylene carbonate (a cyclic carbonate), tetrahydrofuran (THF), others, or a mixture thereof ([0055]).
	Regarding claim 10, Zhang et al. teaches sodium salts including NaBF4, NaPF6, others, or a mixture thereof ([0056]). 
Regarding claim 11, Zhang et al. teaches that the electrolyte having a salt concentration ≥ 2.5 M ([0009]), which at least overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5].
Regarding claim 12, Zhang et al. teaches that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0071]).
Regarding claims 14-16, 18, and 19, Zhang et al. teaches that that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0071]) and that the anode comprises an active material, e.g. Na metal or TiO2 ([0065]). Although Zhang et al. does not expressly teach an example of an active material pair, it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed NVP//Na metal or NVP//TiO2 combination as suggested by Zhang et al. and the skilled artisan would have obtained expected results combining known elements in a known product. 
Regarding claim 20, Zhang et al. teaches that fluoroethylene carbonate is used as a solvent or one of the solvents in the electrolyte ([0055]), which reads on the claimed additive.
Regarding claim 21, the instant claim is proviso upon claim 1. In the case that claim 1 is met, the instant claim is met. 

Claims 1-5, 8, 9, 12, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104966813 to Cui et al. (machine translation previously provided for citation).
Regarding claim 1, Cui et al. teaches a sodium-ion battery comprising: 
a cathode or a positive electrode sheet for the sodium-ion battery; 
an anode or a negative electrode sheet for the sodium-ion battery; 
a separator; and 
an electrolyte comprising a salt such as sodium tetrafluoroborate (NaBF4) and a glyme solvent such as tetraethylene glycol dimethyl ether (a.k.a. tetraglyme, also translated as tetraethanol dimethyl ether) ([0013]; [0017]), wherein: 
the anode does not comprise lithium and is graphite ([0010]; [0011]). 
Even if Cui et al. does not expressly teach an example comprising the claimed glyme solvent, anode, and NaBF4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used these elements in the sodium-ion battery as suggested by Cui et al. and the skilled artisan would have obtained expected results combining known elements to make a known product. Since Cui et al. teaches all of the claimed components, the prior art battery is expected to be non-flammable and have an average voltage of from 1.5 V to 6.0 V and coulombic efficiency after 5 charge/discharge cycles of at least 90% as claimed.
Regarding claims 2-4, since the prior art teaches all of the claimed components in the sodium-ion battery, the prior art battery is expected to have all the claimed properties. Per claim 3, Fig. 5 shows that the battery has a cycle life of 100 cycles.
Regarding claim 5, Cui et al. teaches an example of 1mol/L NaPF6/DEGDME ([0032]), which suggests that the salt is provided at a concentration of 1M. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 8 and 9, Cui et al. teaches using one or more of diethylene glycol dimethyl ether, tetraethylene glycol ether (a.k.a. tetraglyme or tetraethylene glycol dimethyl ether), and tetrahydrofuran (see original [0013]; [0017]).
Regarding claim 12, Cui et al. teaches that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0015]).
Regarding claims 14-17, Cui et al. teaches that that the cathode comprises an active material, e.g. Na3V2(PO4)3 or NVP ([0015]) and that the anode comprises graphite ([0010]; [0011]). Although Zhang et al. does not expressly teach an example of an active material pair, it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed NVP//graphite combination as suggested by Cui et al. and the skilled artisan would have obtained expected results combining known elements in a known product. 
Regarding claim 21, the instant claim is proviso upon claim 1. In the case that claim 1 is met, the instant claim is met. 
Response to Arguments
The Examiner accepts the explanations provided on Page 9 of the remarks filed on 2/4/2022 and has therefore withdrawn the previous rejections of claims 1-5, 8-2, and 14-21 under 35 U.S.C. 112(b). 
The amendments to claims 8 and 9 have overcome the previous rejections under 35 U.S.C. 112(d).
The previous rejections under 35 U.S.C. 103 over Li have been withdrawn in response to the amendment of claim 1; arguments on pages 12-14 of the remarks against Li are moot. 
Applicant's arguments on pages 14-16 regarding the rejections under 35 U.S.C 103 over Zhang have been fully considered but they are not persuasive. Applicant argued on pages 14 and 15 that one of ordinary skill in the art would not have been led predictably to the limitations of instant claim 1 based on the teachings of Zhang because the results of NaTFSI and NaFSI in Zhang show that the choice of salt is critical in influencing the coulombic efficiency of the sodium-ion battery, and that one is unable to predict whether or not any particular salt would work in the cells of Zhang without actually making and testing them. The Examiner respectfully disagrees. As acknowledged by Applicant, Zhang teaches NaBF4 as one of the suitable sodium salts at [0056] and tetraglyme as one of the solvent choices ([0055]). These teachings suggest a combination of NaBF4 and tetraglyme in Zhang’s sodium-ion battery. Please note that the Examiner pointed out that Zhang does not expressly teach an example of the combination, but the combination would have still been obvious based on the reference. Furthermore, the examples of NaTFSI and NaFSI in Zhang do not correlate 4 and are not evidence that NaBF4 or the combination of NaBF4 and tetraglyme would not produce predictable or beneficial results. Therefore, Applicant’s assertion that a skilled person could not predict success from this combination is entirely unfounded. 
Applicant then pointed out on page 16 of the remarks that the Examiner had argued that the claims do not exclude the presence of NaFSI and this is not relevant when assessing whether or not a skilled person, faced with the disclosure of Zhang, would be led to prepare an electrolyte comprising NaBF4 and tetraglyme. The Examiner would like to clarify that the only reason that the Examiner commented on NaFSI in the last response was because Applicant had brought NaFSI into the argument. As indicated above, the fact that Zhang teaches the claimed elements would have led a skilled person to use them and expectedly produce a working battery. 
Finally, the Examiner has applied a new ground of rejection over Jo et al. to specifically address the combination of NaBF4 and tetraglyme in the electrolyte and a separate ground of rejection over Cui et al. that teaches shorter lists of solvents and salts in the electrolyte compared to Zhang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725